                 Case 1:20-cv-05948-JPC Document 15
                                                 14 Filed 11/10/20
                                                          11/06/20 Page 1 of 1




                                   PECHMAN LAW GROUP PLLC
                                     A T T O R N E Y S              AT   L A W
                                             488 MADISON AVENUE
                                                                                          11/10/2020
                                           NEW YORK, NEW YORK 10022
                                                 (212) 583-9500
                                            WWW.PECHMANLAW.COM

                                                                November 6, 2020
        VIA ECF

        The Honorable John P. Cronan
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street, Room 1320
        New York, New York 10007

                       Re: Toloza, et al. v. Floridita Restaurants, Inc. et al.,
                           20 Civ. 5948 (JPC)(SDA)

        Dear Judge Cronan:

               We represent the Plaintiffs in the above-referenced matter. This letter is
        submitted in response to Your Honor’s Order dated October 26, 2020 (ECF No. 13). We
        write to inform the Court that no settlement has been reached in this matter.

                                                                Respectfully submitted,


The Court has reviewed this letter and the Plaintiffs' Notice
of Voluntary Dismissal, voluntarily dismissing this matter      Laura Rodriguez
pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i)
(Dkt. 12).

The Clerk of Court respectfully directed to close the instant
case.


Date:    November 9, 2020

New York, New York                   _____________________
                                     JOHN P. CRONAN
                                     United States District Judge
